Citation Nr: 1106451	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-38 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include mood disorder not otherwise specified, 
schizoaffective disorder, and posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a thoracolumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2001.

These matters initially came before the Board of Veterans' 
Appeals (Board) from February and December 2007 rating decisions 
of the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Providence, Rode Island.  In those decisions, the RO denied 
entitlement to service connection for lower back pain and PTSD, 
respectively.. 

In a February 2007 statement (VA Form 21-4138), the Veteran 
requested a hearing before a Decision Review Officer (DRO) at the 
RO.  In September 2007, a telephonic informal hearing conference 
was held with the DRO and the Veteran withdrew his formal DRO 
hearing request at that time.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In September 2009, the Board remanded these matters for further 
development.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for a 
thoracolumbar spine disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current psychiatric disability, namely 
schizoaffective disorder, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
psychiatric disability, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-
68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's VA medical records reveal that he has been 
diagnosed as having various psychiatric disabilities.  For 
example, a March 2010 VA examination report indicated a diagnosis 
of schizoaffective disorder.  

The Veteran has reported on numerous occasions, including during 
the May 2009 hearing, that he began to experience psychiatric 
symptoms in service due to a number of in-service stressors.  
Primarily, the Veteran has reported that he viewed video footage 
of a missile attack on a tractor trailer by a military predator 
aircraft in the vicinity of Ali Al Salem Air Base in Kuwait while 
stationed at that facility.  The incident occurred sometime 
between November 2000 and February 2001 and resulted in the death 
of individuals in the tractor trailer.  He reportedly began to 
subsequently experience symptoms such as difficulty sleeping, 
nightmares, and substance abuse because he had participated in 
maintaining the power supply to the headquarters that operated 
the predator aircraft and he was disturbed that he contributed to 
the death of those killed by the aircraft.

The Veteran's DD 214 and service personnel records indicate that 
his military occupational specialty was in electric power 
production and that he operated, inspected, repaired, and 
maintained diesel and gasoline generators from at least December 
1999 to May 2001 at Ali Al Salem Air Base in Kuwait.  He received 
the Air Force Achievement Medal for the period from November 2000 
to February 2001 for, among other things, restoring power to the 
Predator's Secure Communication Intelligence Facility and 
enabling an unmanned aerial vehicle to complete a mission which 
resulted in the destruction of an Iraqi mobile surface-to-air 
missile site.

During the May 2009 hearing, the Veteran's mother testified that 
she talked with the Veteran on the telephone at some time between 
December 2000 and February 2001 and that she heard an explosion 
over the telephone.

The Veteran is competent to report in-service stressors, such as 
witnessing video footage of a missile attack by a military 
aircraft.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 
1337.  Furthermore, there is no evidence to contradict his 
reports and they are consistent with the evidence of record and 
the circumstances of his service.  Thus, the Board concludes that 
his reports are also credible.  Therefore, the Veteran's reported 
in-service psychiatric stressor of witnessing footage of a 
predator aircraft attack is conceded.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(a) (each disabling condition for which a 
veteran seeks service connection must be considered on the basis 
of the places, types, and circumstances of his service, as shown 
by the evidence).  Thus, there is evidence of current psychiatric 
disabilities and an in-service stressor. 

The Veteran has reported that he experienced nightmares, 
difficulty sleeping, and problems with drug and alcohol abuse in-
service following the in-service stressor.  He and his parents 
have also reported that such symptoms have continued ever since 
that time.  

His service treatment records indicate that he was treated for 
sleep difficulties in July 2000 and was diagnosed as having 
insomnia.  Furthermore, his DD 214 reflects that he was 
discharged for unspecified "misconduct" and he reported during 
the March 2010 VA examination that he was discharged due to drug 
use.

The only medical opinion as to the etiology of the Veteran's 
current schizoaffective disorder is that of the psychologist who 
conducted the March 2010 VA psychiatric examination.  As pertains 
to the Veteran's claim for service connection for a psychiatric 
disability other than PTSD, the examiner noted that the Veteran's 
current substance abuse was a continuation of a process that 
either began in the military or substantially worsened during the 
military.  

With regard to his schizoaffective disorder, however, there was 
no documented medical evidence that he experienced such problems 
while in service.  The examiner opined that he suspected that the 
disability was an issue while the Veteran was in the military, 
but that he could not "prove" that conclusion.  Since he could 
not definitively prove that the Veteran experienced problems 
related to schizoaffective disorder in service, the examiner 
opined that it was not likely ("less likely than not") that his 
current psychiatric disability had its onset in service or was 
otherwise related to a disease or injury in service.

The March 2010 opinion is of limited probative weight to the 
extent that the examiner primarily based his ultimate conclusion 
on a lack of evidence in the Veteran's medical records of 
psychiatric symptoms in service and he did not acknowledge or 
consider the Veteran's reports of in-service symptoms and of a 
continuity of symptomatology, as well as the documented treatment 
for insomnia in July 2000.

A medical opinion based solely on the absence of documentation in 
the record is inadequate and a medical opinion is inadequate if 
it does not take into account the Veteran's reports of symptoms 
and history (even if recorded in the course of the examination).  
Dalton v. Peake, 21 Vet. App. 23 (2007).  

The Veteran has reported in-service psychiatric symptoms and a 
continuity of symptomatology.  He is competent to report symptoms 
of a psychiatric disability in service, such as difficulty 
sleeping and nightmares, as well as a continuity of 
symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 
F.3d at 1337.  Also, there is nothing to explicitly contradict 
his reports.  The contemporaneous record, including the Veteran's 
VA treatment records and his parents' testimony during the May 
2009 hearing, supports the Veteran's reports of ongoing 
psychiatric symptoms after service.  Thus, his reports are also 
deemed to be credible.  

Furthermore, although the examiner who conducted the March 2010 
VA examination ultimately concluded that it was not likely that 
the Veteran's psychiatric disability had its onset in service or 
was otherwise related to a disease or injury in service, he 
opined that he suspected that the Veteran's current 
schizoaffective disorder was an issue while he was in the 
military and that his substance abuse also likely began in the 
military.  

In light of the examiner's opinion, the Veteran's reported in 
service stressor and psychiatric symptoms, his treatment for 
insomnia in service, his reports of a continuity of 
symptomatology since service, his history of substance abuse 
beginning in service, the medical evidence of treatment for 
psychiatric symptoms in the years since service, and the fact 
that he was reportedly discharged from service due to substance 
abuse, the weight of the evidence is in at least equipoise as to 
whether the currently diagnosed schizoaffective disorder had its 
onset in service.  Resolving all reasonable doubt in favor of the 
Veteran, entitlement to service connection for a psychiatric 
disability is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303.
The Board notes that the Veteran has claimed service connection 
for PTSD and that he has been diagnosed as having PTSD and has 
reported various in-service stressors.  However, the Veteran's 
service connection claim encompasses all of his currently 
diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  In light of the fact that the Board 
is granting service connection for schizoaffective disorder and 
both diagnosed disabilities are rated according to the General 
Rating Formula for Mental Disorders (38 C.F.R. § 4.130, 
Diagnostic Codes 9201-9440), a separate discussion as to the 
Veteran's PTSD is unnecessary.  See DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130 (2009); see also Amberman v. Shinseki, 
570 F.3d 1377 (Fed. Cir. 2009) (regarding whether separate 
ratings would ever be warranted for variously diagnosed 
psychiatric disabilities). 


ORDER

Entitlement to service connection for a psychiatric disability, 
namely schizoaffective disorder, is granted.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran's VA medical records reveal that he has been 
diagnosed as having various thoracolumbar spine disabilities.  
For example, an April 2010 VA examination report indicated a 
diagnosis of degenerative arthritis of the back.  Thus, a current 
disability has been demonstrated.

The Veteran's service treatment records indicate that he had back 
problems prior to service.  His December 1997 entrance 
examination reveals that his spine was abnormal and that he was 
diagnosed as having mild thoracic scoliosis.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2010).

The Veteran has provided varying accounts as to in-service back 
injuries and the onset and duration of back symptoms after 
service.  He has reported that he injured his back in service on 
several occasions while moving an oil drum, installing a 
generator, and while exercising.  He has also at times reported 
that back pain has persisted ever since service.

In addition to the reported in-service back injuries, there is 
also evidence that the Veteran sustained post-service back 
injuries.  A November 2002 examination report from Jordan 
Hospital indicates that he was diagnosed as having a back strain.  
Also, a February 2003 MRI report from Jordan Hospital reveals 
that the Veteran reported a 6 week history of back pain following 
a fall.

The Veteran was afforded a VA examination for a back disability 
in April 2010.  He was diagnosed as having degenerative arthritis 
of the back and the physician who conducted the examination 
opined that it was not likely ("less than 50/50 probability") 
that the Veteran's back disability was caused by or a result of 
the Veteran's psychiatric disability.  He reasoned that there was 
no evidence that the Veteran's degenerative disc disease was 
caused by service.  While his psychiatric disability might have 
influenced his decision making concerning treatment for his back 
disability, there was no known relationship between his 
psychiatric disability and degenerative disc disease.

In a May 2010 addendum to the April 2010 VA examination report, 
the physician who conducted the April 2010 VA examination again 
opined that there was no relationship between the Veteran's 
psychiatric disability and degenerative disc disease.  He 
reasoned that the Veteran sustained a post-service back injury 
which resulted in the pathological changes in his lumbosacral 
spine.  While he also injured his back in service, he was treated 
for a back muscle injury without any disc and bony structure 
change at that time.

In June 2010, the physician who conducted the April 2010 VA 
examination again reviewed the Veteran's claims file and opined 
that his back disability did not have its onset in service and 
was not related to an in-service injury.  This opinion was based 
on the fact that while the Veteran reported that he experienced 
lower back pain in 1999, he denied having any back pain during a 
1999 annual physical examination.  While he was given a 2 week 
profile for calf pain, there was no evidence that he was treated 
for back pain in service.  The first documented evidence of back 
pain was not until 2003.

The April and May 2010 opinions are inadequate because they did 
not adequately address whether a relationship existed between the 
Veteran's current back disability and service and the April 2010 
opinion was not accompanied by any specific explanation or 
reasoning.

An adequate medical opinion must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The June 2010 opinion is also inadequate because, as noted by the 
Veteran's representative in its December 2010 statement, the 
examiner essentially based his opinion on a lack of clinical 
evidence of treatment for back problems in the Veteran's service 
treatment records and he did not acknowledge or consider the 
Veteran's reports of in-service back injuries and of a continuity 
of symptomatology.  See Dalton, 21 Vet. App. at 23.

Furthermore, despite the finding of pre-existing mild thoracic 
scoliosis during the December 1997 entrance examination, no 
opinion has been provided as to whether the Veteran's current 
thoracolumbar spine disability pre-existed service and, if so, 
whether it was aggravated by service.

Thus, a new VA examination is needed to obtain a medical opinion 
as to whether the Veteran's current thoracolumbar spine 
disability pre-existed service and, if so, whether it was 
aggravated by service, or whether the current thoracolumbar spine 
disability is otherwise related to service.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

The March 2010 VA examination report reveals that the Veteran 
reported that he had been granted Social Security Administration 
(SSA) disability benefits for, among other things, back problems.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. 
Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to 
get SSA records when there is no evidence that they are 
relevant).  The medical records related to the SSA's disability 
determination have not yet been associated with the claims file 
and are reportedly directly relevant to the claim for service 
connection for a back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to make 
the decision. 

All efforts to obtain these records must be 
documented in the claims file.  If these 
records are unavailable, this should also 
be noted in the claims file.

2.  After any information from SSA has been 
received and associated with the Veteran's 
claims file, schedule him for a VA 
examination with a physician who has not 
yet examined the Veteran to determine 
whether his current thoracolumbar spine 
disability was incurred or aggravated in 
service.  All indicated tests and studies 
should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether the 
Veteran's current thoracolumbar spine 
disability clearly and unmistakably pre-
existed service and, if so, whether the 
disability was clearly and unmistakably not 
aggravated (underwent no permanent increase 
in disability) in active service beyond the 
normal progression of the disease. 

If the Veteran's current thoracolumbar 
spine disability did not clearly and 
unmistakably pre-exist service, and was 
clearly and unmistakably not aggravated in 
service; the examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
current thoracolumbar spine disability had 
its onset in service or in the year 
immediately after service, is related to 
his in-service back problems, or is 
otherwise the result of a disease or injury 
in service. 

In formulating the above opinions, the 
examiner should comment on the 
significance, if any, of the Veteran's 
reported in-service back injuries and the 
post-service back injuries.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for back problems in 
the Veteran's service treatment records 
cannot, standing alone, serve as the basis 
for a negative opinion.

The examiner is advised that the Veteran is 
competent to report an in-service back 
injury, as well as his symptoms and 
history, and such reports, including those 
of a continuity of s symptomatology, must 
be specifically acknowledged and considered 
in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner must provide a reason 
for doing so.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information and opinions requested in this 
remand and is otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. 
Thereafter, the case should be returned to 
the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


